Citation Nr: 1508440	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-22 544	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (i.e., flat feet).

2.  Entitlement to service connection for a foot disorder other than bilateral pes planus, including hammertoes, hallux valgus, claw toes, degenerative joint disease, and bunions.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant had active military service from May to July 1998 and from November 2001 to July 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Appellant testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.

During the hearing, the Veteran presented testimony and argument concerning his several foot disorders, so even other than his pes planus.  Consistent with these contentions, the undersigned noted the appeal thus was most accurately characterized as involving two separate claims.  See Hearing Transcript, p. 13.  A review of the medical evidence confirms multiple diagnoses involving the claimed body part, namely, the Veteran's feet.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  In another precedent case, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski at 85 (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a disorder other than the one specifically claimed, even though it shared the symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies a condition, without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board is considering entitlement to service connection for all foot disorders, not just the bilateral pes planus.

Consider also that, since issuance of the June 2012 statement of the case (SOC), the Appellant has submitted additional evidence in further support of his claims, and he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2014).

A portion of the Appellant's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this Appellant's claim should take into consideration the existence of this electronic record.

The ancillary claim of entitlement to service connection for a foot disorder other than bilateral pes planus, including especially hammertoes, hallux valgus, claw toes, degenerative joint disease, and bunions, requires further development before being decided on appeal.  So the Board is remanding this claim for these additional disorders to the AOJ.  However, the Board is going ahead and deciding, indeed granting, the claim for bilateral pes planus.


FINDING OF FACT

The evidence is in relative equipoise, meaning as supportive of the claim as against it, as to whether the Veteran's pre-existing bilateral pes planus worsened beyond its natural progression during or as a result of his active military service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the bilateral pes planus because of aggravation of this pre-existing disability during or as a consequence of the Veteran's service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014);
 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this decision, the Board is granting service connection for bilateral pes planus.  This represents a complete grant of the benefit sought on appeal.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, discussion of whether VA has complied with its duties to notify and assist him with this claim is not required.

Analysis

Establishing entitlement to service connection requires having (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Here, the presumption of soundness does not attach because the January 1988 entrance examination documented pre-existing bilateral pes planus.

If, as here, a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2014); see also Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Here, the Veteran's service treatment records (STRs) show that, on entry into service, his bilateral pes planus was "asymptomatic."  Thereafter, however, while in service, he sought treatment for pain and symptomatology associated with his flat feet numerous times.  A May 1991 Report of Medical Board documented his contentions that his pain had worsened over that past year.  Significantly, the diagnosis was "painful pes planus, EPTE [existing prior to entry], service aggravated."  He resultantly was found fit only for limited duty.  

Surgery involving hammertoe reduction was performed on the left foot in May 1991, and in September 1991 on the right foot.  The Veteran continued to report problems following the surgery.  For example, in a June 1992 medical history report for dental work, he stated his feet were "still not corrected."  In October 1997 he required new orthotics and inserts for his pes planus.  In December 1997, it was noted that symptoms were "starting to re-occur," and a podiatry consultation was needed.  On his Report of Medical History at separation, he reported a history of foot trouble. 

In the case of pes planus, consider that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not also defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.


Thus, to allow for proper legal analysis of an Appellant's claim as it pertains to this claimed disability of pes planus, medical clarification is sometimes necessary to determine whether this condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If a "disease", an opinion is required as to whether it was as likely as not aggravated by active military service beyond its natural progression.  If instead a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during active military service that resulted in disability apart from the congenital or developmental defect.

For reference, a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature.

In a December 2010 examination report, a VA compensation examiner opined that, because pes planus is a developmental condition that can undergo natural progression, it is less likely than not the claimed condition was aggravated by the Veteran's military service.

By contrast, in a June 2012 report, the Veteran's private physician, Dr. E., reviewed the Veteran's records and opined that it was "clear" that his mild pre-existing pes planus permanently worsened during service and was aggravated by service.  Dr. E. pointed to the 1991 surgeries as evidence of a "clear progression and worsening of [the Veteran's] condition" during service.  Dr. E. noted that, even subsequent to the surgeries, the Veteran required continued treatment of his feet including orthotics and shoe-wear modifications.

Aggravation generally may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Independent medical evidence usually is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  That said, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In weighing the medical opinions for versus against this claim, the Board finds that the probative value of the December 2010 VA examiner's opinion is diminished by the generic nature of the finding and lack of specificity to the facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding most of the probative value of a medical opinion comes from its underlying reasoning).  In reaching the conclusion, the VA examiner did not discuss the Veteran's STRs, including, for example, the 1991 surgeries and the subsequent continued foot pain despite those surgeries.

Under the "benefit-of-the-doubt rule," when there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter," the Veteran shall prevail on the issue.  So in light of the Veteran's private doctor's letter and the May 1991 in-service notation that the condition was "service aggravated," the Board finds that, at minimum, a state of relative equipoise has been reached.  Therefore, and resolving this reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his pre-existing bilateral pes planus was aggravated by his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching this decision, the Board recognizes there is some evidence in the file indicating the Veteran's bilateral pes planus is congenital, so necessarily pre-dating his service.  A July 2010 private medical record notes a diagnosis of "congenital pes planus," and the December 2010 VA examiner referred to the disability as a developmental condition - though not also specifying whether it was a "defect" or "disease".  However, the Board finds that further development in this regard is unnecessary.  Even if congenital, given the evolving nature of the Veteran's pes planus just from the time of his entry into service until 1991, his disability would constitute a disease, rather than a defect.  O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014) (holding that hereditary conditions capable of change are not "defects.")  Further, as discussed above, the record demonstrates aggravation of this disease during or on account of his service.  And, to reiterate, VA's General Counsel has held that service connection may be granted for diseases (though not also defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  As such, even if congenital, service connection nonetheless is warranted for the Veteran's bilateral pes planus.


ORDER

The claim of entitlement to service connection for bilateral pes planus is granted.


REMAND

As concerning the ancillary claims for the several other foot disorders, the Board initially notes that it is unclear whether all of the Veteran's treatment records have been obtained from his private physician, Dr. E., of Bayside Orthopaedic.  At present, the claims file contains records from this physician only dated in 2010 and 2012, so all outstanding records must be requested and considered.

Additionally, the Board cannot point to the Veteran's entrance examination report for his period of military service beginning in November 2001.  This record also must be obtained, if available, and considered.

A medical opinion also is needed to assist in deciding this remaining claim for the other foot disorders.

The record shows the Veteran has been diagnosed with foot disorders other than bilateral pes planus.  X-rays taken by a private physician in July 2010 showed slight degenerative joint disease bilaterally.  On VA examination in December 2010, the Veteran was found to have bilateral hammertoes and bilateral hallux valgus.  In a June 2012 private medical report of Dr. E., the Veteran was as well noted to have claw toes and bunions.

During the January 1988 military examination conducted on entry into service, the only disorder of the feet noted was bilateral pes planus.  Subsequent STRs, however, show numerous complaints of and treatment for foot pain, and not just attributed to the pes planus.  As already mentioned, the Veteran underwent hammertoe reduction surgery in May and September 1991.  But in May 1991, he reported having hammertoes for "many years," so possibly pre-dating his service.  Following the surgery, he continued to be treated for foot pain with orthotics.  

A medical opinion therefore is needed concerning whether any current foot disorder other than bilateral pes planus, including the hammertoes, pre-existed the Veteran's service and was aggravated by his service or, alternatively, if not pre-existing, whether any current foot disorder is directly related to his service or secondarily related by way of his now service-connected bilateral pes planus.

Accordingly, this remaining claim for these other foot disorders is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from, Dr. E. of Bayside Orthopaedic.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  

If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified. 38 C.F.R. § 3.159(e)(1).

2.  Obtain and associate with the record all outstanding STRs, to especially include the entrance examination report for the period of military service beginning in November 2001.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified. 38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule another VA compensation examination for comment concerning the etiology of the Veteran's remaining foot disorders, that is, those other than bilateral pes planus.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this decision and remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

The examiner should first identify all current disabilities of the feet other than bilateral pes planus by specifying their diagnoses.  The examiner is advised that other diagnoses already of record include bilateral hammertoes, bilateral hallux valgus, bilateral claw toes, degenerative joint disease, and bunions.

Then, for each disorder, the examiner is asked to offer an opinion responding to the following:

  (A.)  Is there clear and unmistakable evidence the Veteran had the disorder prior to beginning either period of his active military service?  

   (B.) If there is clear and unmistakable evidence of a pre-existing disorder, is there also clear and unmistakable evidence this pre-existing disorder was not aggravated during or by his service beyond the condition's natural progression, meaning did not undergo an appreciable increase in the underlying pathology during his service, as opposed to a mere temporary or intermittent flare-up of symptoms?

   (C.)  If, conversely, the examiner determines the disorder did not clearly and unmistakably preexist the Veteran's service, then an opinion is alternatively needed as to the likelihood (very likely, as likely as not, or unlikely) that the claimed condition (i.) incepted during the Veteran's active military service from May to July 1998 or from November 2001 to July 2003, or, (ii.) if involving arthritis, within one year of his discharge from service, or (iii.) was caused OR aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected bilateral pes planus, or (iv.) is otherwise related to any disease, event, or injury during his service.  

4.  Then readjudicate this remaining ancillary claim for other foot disability in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


